DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Zachary Smolinski on 8/31/22.
3.	The application has been amended as follows: 
In the Specification, on page 5 lines 27-28 and 30, the numeral “171” is changed to --271--. 
Allowable Subject Matter
4.	Claims 1-8 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: With regard to claim 1, Pirillis teaches, as shown in figures 1-3: “A connector assembly (shown in figure 1), comprising: a receptacle connector; a shielding cage 30 covering the receptacle connector: a heat sink 10; and a clip 50 configured for assembling the heat sink 10 to the shielding cage 30, the clip 50 being integrally formed by a metal sheet and comprising a fixed plate 52, a movable plate (middle plate of 55a in figure 1) and a plate spring (running between 52 and the movable plate in figure 1), the fixed plate 52 being provided to the shielding cage 30… two ends of the plate spring being respectively connected to the fixed plate 52 and the movable plate, the movable plate being configured to move relative to the fixed plate 52 by means of the plate spring”.
Pirillis does not teach: “the movable plate being provided to a side surface of the heat sink”.  The prior art of record does not anticipate or render obvious the limitations of claim 1.  Claim 1 is therefore allowable.
Claims 2-8 include all the limitations of claim 1 and are therefore also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831